DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites the washer positioned in the aperture and “against the second surface of the bottom disc and the second surface of the top disc.” There is no support for the limitation of the washer being “against” any surface of either the bottom disc or the top disc (see also discussion in interview summary mailed 8 Apr 2021). While the original 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites some surfaces as being “non-abrasive.” It is unclear what is meant by “non-abrasive,” as any solid material could be considered abrasive depending on the applied workpiece and the relative hardness between the surface and the workpiece. It is unclear what physical properties must be present for the surface to be considered “non-abrasive.” Applicant’s specification provides no explanation for this limitation. Are the non-abrasive surfaces intended to lack abrasive particles or are they considered non-abrasive since they are not exposed to the workpiece in the disclosed configuration? For the purposes of this 
Claims 3-5 and 9-12 are rejected as indefinite due to their dependency upon rejected claim 2. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-10, 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whiting (US 6632130, previously cited) in view of Penttila et al (US 5931729, previously cited).
Regarding claim 1, Whiting teaches a grinding disc system (fig 6) comprising a top disc (12B) having an abrasive top (top surface) and a second surface (26B), the top disc having an aperture (28B) therethrough, and a middle disc (14B) having an abrasive edge (outer edge) and 
Regarding claim 2, Whiting, as modified, teaches all the limitations of claim 1 as described above. Whiting further teaches the second surface of the tip disc and the second 
Regarding claim 3, Whiting, as modified, teaches all the limitations of claim 2 as described above. Penttila further teaches the top disc, middle disc, and bottom disc (from combination described in rejection of claim 1 above) are connected by adhesive and pressed together (col 4, lines 19-36; the melted material 22 is an adhesive).
Regarding claims 4 and 5, Whiting, as modified, teaches all the limitations of claim 2 as described above. Whiting does not teach a particular diameter of the apertures or washer (but does teach the diameters of the washer 46B and aperture 44B of the middle disc are the same; fig 6). However, it has been held that changes in relative dimension are within the skill of a person having ordinary skill in the art (MPEP 2144.04 IV A). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make the apertures and washer the with claimed diameters, as the changes in size do not perform differently and can be easily selected by a person having ordinary skill in the art based on the desired workpiece and working conditions of the tool. 
Regarding claim 9, Whiting, as modified, teaches all the limitations of claim 5 as described above. Whiting further teaches the middle disc is a cut off wheel (as the disc is abrasive, it is capable of cutting).
Regarding claims 10 and 12, Whiting, as modified, teaches all the limitations of claim 2 as described above. Whiting further teaches a tool configured to be connected to the shaft (fig 
Regarding claim 21, Whiting teaches a grinding disc system (fig 6) consisting of a top disc (12B) having an abrasive top (top surface) and a second surface (26B), the top disc having an aperture (28B) therethrough, and a middle disc (14B) having an abrasive edge (outer edge), the middle disc having a consistent aperture (40B) therethrough of larger size than the aperture in the top disc (section 44B of the aperture has a larger diameter than aperture 28B in top disc), and a shaft, the shaft having a washer (46B) positioned into the aperture of the middle disc and attached to the second surface of the top disc, the shaft having a bar (42B) connected to the washer and positioned through the top disc (col 5, lines 17-35). Whiting does not teach a bottom disc having a consistent abrasive bottom and a second surface, or the shaft against the second surface of the top disc and the second surface of the bottom disc. Penttila teaches a grinding disc system including a bottom disc (40) having a consistent abrasive bottom (31) and a second surface (top surface of 40), a shaft (12) having a washer (14) positioned against the second surface of the bottom disc and the second surface of a top disc (32; fig ). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide a bottom disc having a consistent abrasive bottom to the system of Whiting in order to achieve the predictable result of providing an abrasive surface completely covering the shaft so the washer does not mark the workpiece. It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to position the washer of Whiting against the second surface of the bottom disc and the second surface of .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whiting and Penttila as applied to claim 2 above, and further in view of Caserta (US 3250045, previously cited).
Regarding claim 11, Whiting, as modified, teaches all the elements of claim 2 as described above. Whiting does not explicitly teach the bar and washer welded together (although Whiting teaches the bar and washer being integral; fig 6). Caserta teaches a grinding disc with multiple layers and a shaft comprising a bar (26) and a washer (28) which are welded together (col 2, lines 60-65). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to weld the bar and washer together in order to firmly secure the pieces together as taught by Caserta (col 2, lines 60-65).
Response to Arguments
Applicant's arguments filed 5 Jun 2021 have been fully considered but they are not persuasive. Applicant argues that Caserta, Lipkens and Whiting do not teach the claimed aperture through the middle disc being larger than the aperture in the top disc. However, Caserta and Lipkens are not relied upon to teach this limitation. As detailed above, Whiting teaches this limitation in the embodiment of figure 6, which shows aperture 40B having a size larger than the aperture in the top disc (diameter of 44B is larger than diameter of 28B). 
While the amendments alleviate the prior 112b rejections, claim 2 introduces a new 112b rejection and claim 21 is rejected under 112a as detailed above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar disc systems are cited including those with mounting shafts, washers and multiple discs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723